           Case 1:20-cv-09858-RA Document 14 Filed 12/01/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 12/1/2020


 OSRAM SYLVANIA,

                             Plaintiff,
                                                              No. 20-CV-9858 (RA)
                        v.
                                                                     ORDER
 LEDVANCE LLC,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         It is hereby ORDERED that counsel for both parties appear for a status conference on

December 2, 2020 at 11:30 a.m. In light of the COVID-19 crisis, the Court will hold this

conference by telephone. The parties shall use the dial-in information provided below to call into

the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is

open to the public.



SO ORDERED.

Dated:      December 1, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
